 Case 2:20-ap-01103-BB          Doc 31 Filed 02/09/21 Entered 02/09/21 13:43:05               Desc
                                 Main Document    Page 1 of 4

     NUSSBAUM APC
 1   Lane M. Nussbaum, SBN 264200
     Wayne M. Abb, SBN 91625
 2   Richard J. Uss SBN 273871
     27489 Agoura Road, Ste. 102
 3   Agoura Hills, California 91301
     Tel. (818) 660-1919 | Fax. (818) 864-3241
 4
     Attorneys for Plaintiff Gwendolyn Nolan
 5
 6
 7

 8                           UNITED STATES BANKRUPTCY COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
                                   LOS ANGELES DIVISION
10
     IN RE:                                                 Case No.: 2:20-bk-10401-BB
11
                                                            Adv. Case. No: 2:20-ap-01103-BB
12   WILLIAM K. SPENCER,
                                            DECLARATION OF RICHARD J. USS
13                                 Debtor.  RE: PRE-TRIAL STATUS
14   ______________________________________ CONFERENCE REPORT

15   GWENDOLYN NOLAN,                                             PRE-TRIAL CONFERENCE
16                                                              Date: February 23, 2021
                                 Plaintiff,
17                                                              Time: 2:00 p.m.
     vs.                                                        Place: 255 East Temple Street,
18                                                                     Los Angeles, California,
19   WILLIAM K. SPENCER,                                               Courtroom 1539

20                              Defendant.
21
22                                DECLARATION OF RICHARD J. USS
23
            I, Richard J. Uss, declare as follows:
24
           1.       I am an attorney licensed to practice in all courts in the state of California and I am
25
     an associate at Nussbaum APC, attorneys of record for Plaintiff Gwendolyn Nolan (“Plaintiff”) in
26
     the above-referenced matter. The facts contained herein are of my own personal knowledge and I
27
     could testify to same if called upon to do so.
28
                                                      -1-
      DECLARATION OF RICHARD J. USS RE: PRE-TRIAL STATUS CONFERENCE
                                 REPORT
 Case 2:20-ap-01103-BB            Doc 31 Filed 02/09/21 Entered 02/09/21 13:43:05                Desc
                                   Main Document    Page 2 of 4


 1         2.          On multiple occasions, I have attempted to meet and confer with Defendant William
 2   K. Spencer (“Defendant”) concerning both Defendant’s Rule 26 disclosures as well as preparing a
 3   Joint Pretrial Conference Status Report. Despite my attempts, I was successful in meeting and
 4   conferring with Defendant regarding both issues. When I was able to speak with Defendant
 5   telephonically, he informed me that his “attorney” that was helping Defendant was unavailable and
 6   without the assistance of his attorney, he would not be able to prepare anything.
 7         3.          Currently, Plaintiff's Motion to Compel Defendant’s Rule 26 disclosures is currently

 8   set for hearing on February 23, 2021 in this Court.
 9         4.          On February 2, 2021, I received a notice of Substitution of Attorney for Defendant
10   well after the close of business and was unable to review the content of the document until later
11   that following day. On February 5, 2021, I sent counsel for Defendant an email concerning the
12   upcoming Pretrial Conference and the need to prepare a joint report for this Court. A true and
13   correct copy of my February 5, 2021 email to counsel for Defendant is attached hereto as Exhibit A
14   and is incorporated herein by this reference. No response was received related to my February 5,
15   2021 email.
16         5.          Having received no response to my email, on February 8, 2021, I placed a telephone
17   call to the office for counsel for Defendant and briefly spoke with counsel for Defendant who
18   notified me that he was in a rush and could not speak with me; that if it could not be handled in two
19   minutes, it would need to occur later. Following my telephone call to counsel for Defendant, I sent
20   counsel for Defendant an email regarding the need for us to meet and confer related to the
21   preparation of a Joint Pretrial Conference Status Report. A true and correct copy of my February 8,
22   2021 email to counsel for Defendant is attached hereto as Exhibit B and is incorporated herein by
23   this reference.
24         6.          The evening of February 8, 2021, I received an email from counsel for Defendant
25   asking when I was available. A true and correct copy of counsel for Defendant’s February 8, 2021
26   email to me is attached hereto as Exhibit C and is incorporated herein by this reference.
27         7.          The next morning, on February 9, 2021, I responded that I was available then to

28   speak with counsel. A true and correct copy of my February 9, 2021 email to counsel for
                                                        -2-
      DECLARATION OF RICHARD J. USS RE: PRE-TRIAL STATUS CONFERENCE
                                 REPORT
 Case 2:20-ap-01103-BB          Doc 31 Filed 02/09/21 Entered 02/09/21 13:43:05                Desc
                                 Main Document    Page 3 of 4


 1   Defendant is attached hereto as Exhibit D and is incorporated herein by this reference.
 2           8.      Despite my repeated overtures to counsel to meet and confer, Defendant has not yet
 3   contacted me as of the preparation of this declaration.
 4          9.       As a result of not being able to properly meet and confer with either Defendant or
 5   counsel for Defendant, Plaintiff submits the concurrently-filed Pre-Trial Status Conference Report
 6   solely on behalf of Plaintiff.
 7           I declare under Penalty of perjury for the laws of the state of California and the United

 8   States of America that the foregoing is true incorrect.
 9           Executed this 9th day of February, 2021.
10
11
                                                                 __________________________
12                                                                     Richard J. Uss
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                                        -3-
      DECLARATION OF RICHARD J. USS RE: PRE-TRIAL STATUS CONFERENCE
                                 REPORT
        Case 2:20-ap-01103-BB                      Doc 31 Filed 02/09/21 Entered 02/09/21 13:43:05                                     Desc
                                                    Main Document    Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
27489 Agoura Rd., Ste. 102, Agoura Hills, CA 91301

A true and correct copy of the foregoing document entitled (specify): __________________________________________
DECLARATION OF RICHARD J. USS RE: PRE-TRIAL STATUS CONFERENCE REPORT
_________________________________________________________________________________________________
_________________________________________________________________________________________________
_______________________________________________ will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)

_______________,
02/09/2021          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  Carolyn A Dye (TR) - trustee@cadye.com, Daniel King - dking@theattorneygroup.com, United States Trustee (LA) -
  ustpregion16.la.ecf@usdoj.gov



                                                                                       □    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       □    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  02/09/2021
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 William K Spencer - 2330 E Del Mar #111, Pasadena, CA 91107
 Hon Sheri Bluebond - Edward R. Roybal Federal Building and Courthouse
 255 E. Temple Street, Suite 1534 / Courtroom 1539
 Los Angeles, CA 90012

                                                                                       □    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

02/09/2021         Shauna Wilcox
 Date                      Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
